Citation Nr: 0623067	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  99-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (to include generalized anxiety disorder and post-
traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1979 to August 1985.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision by the Manchester, New Hampshire, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2003 the Board remanded the issues on appeal for 
further development.


FINDINGS OF FACT

1.  A psychiatric disorder (not involving alcohol abuse) was 
not manifested during the veteran's service, and such 
disability is not shown to be related to his service or to 
have been caused or aggravated by a service-connected 
disability.

2.  Hepatitis was not manifested in service, and is not shown 
to be related to the veteran's military service or to any 
incident therein.

3.  The 40 percent rating currently assigned for the 
veteran's service-connected fibromyalgia is the maximum 
schedular rating provided for such disability.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).

2.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

3.  A rating in excess of 40 percent for fibromyalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via March 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The March 2004 VCAA letter informed the veteran that 
he should submit any medical evidence pertinent to his 
claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, substantially complete 
notice was provided prior to the transfer of the case and 
certification of the appeal to the Board.  The veteran has 
had ample opportunity to respond and participate in the 
adjudicatory process, and the procedure outlined is not at 
odds with the principles espoused in Pelegrini.  While the 
veteran did not receive any notice regarding ratings of 
hepatitis or psychiatric disorders or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; therefore, whether or not he received such notice 
is moot.  Hence, the veteran is not prejudiced by the lack of 
such notice, or by any other technical notice deficiency that 
occurred earlier in the appellate process, nor is it 
otherwise alleged.  

The veteran's service medical records are associated with the 
claims file, as are VA examination reports and treatment 
records.  As there is no evidence that the veteran suffered 
an injury, disease or event related to hepatitis in service, 
an examination for an opinion as to a possible relationship 
between hepatitis and his military service is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claim.

Factual Background

The veteran's service medical records include a record dated 
in August 1980 which shows an assessment of alcohol abuse.  A 
service clinical record dated in October 1980 reflects a 
diagnosis of alcohol dependence syndrome, continuous, 
habitual.  The stresses were noted to be the routine military 
life.  A service medical record dated in August 1982 reveals 
that the veteran had a 10-year history of alcohol dependence.  
The impression was chronic use of ethanol.  The record also 
notes that the veteran had possible chronic alcoholic 
hepatitis.  Another August 1982 service medical record 
reveals that the veteran underwent a liver spleen scan; the 
conclusion was a negative liver spleen scan.

In the report of medical history on June 1985 service 
separation examination, the veteran indicated that he had 
frequent trouble sleeping and depression or excessive worry.  
Psychiatric evaluation at the time was normal.  No liver 
disability was noted on clinical evaluation.
On October 1985 VA examination of the veteran, psychiatric 
evaluation was normal.  No liver disability was noted.

An April 1991 VA examination noted no complaints related to a 
liver or psychiatric disability.  Physical examination 
revealed no disability of the liver or psychiatric system, 
and no such disability was diagnosed.

In a June 1993 nursing assessment, anxiety was noted.

A private medical record dated in February 1996 noted that 
the veteran had overdosed the night prior to admission.  The 
Axis I diagnosis included major depression and alcohol abuse.  
The record indicated that the veteran and his wife had 
separated in the fall of 1995 and the veteran was unable to 
accept that loss.  It was noted that he had a long history of 
depression and alcohol abuse, from his family up-bringing 
through the present.  

A VA discharge summary for the period of May 1996 to June 
1996 reflects that the veteran was admitted after complaining 
of depression and suicidal thoughts.  He stated that he was 
in a lot of pain physically and emotionally.  He indicated 
that his symptoms had become much worse since hepatitis was 
diagnosed in May 1996.  The diagnoses included major 
depression, and alcohol dependence, and dependent personality 
on Axis II.  The veteran admitted that he currently used 
marijuana, 2 to 3 times a week, and had a history of using 
"speed" (once by IV).

A VA medical record dated in June 1996 reflects that the 
veteran's assessments included PTSD, depression, and 
insomnia.

A VA record dated in July 1996 reflects a diagnosis of 
hepatitis C.

A July 1996 liver biopsy report revealed a diagnosis of 
chronic hepatitis with no evidence of cirrhosis or 
malignancy.

In a statement received in August 1996 the veteran claimed 
that the stressor for his alleged PTSD was that he had 
undergone a rib resection during service.  He stated that the 
surgery was not successful, and that this had caused him 
headaches and nervous tension.

On private psychological evaluation in January 1999 the 
diagnoses were PTSD, major depression, and panic disorder.  
The examiner seemed to indicate that the veteran's problems 
were chiefly the result of his childhood, especially his 
abusive father.

On January 1999 VA fibromyalgia examination, it was noted 
that the veteran had a long history of generalized upper 
torso discomfort involving the back, neck, shoulders, and 
arms, with various complaints of weakness and trigger point 
tenderness.  He stated that he could not even carry 
groceries, and that his wife had to carry the heavy items 
while he would carry a loaf of bread.  The examiner indicated 
that the veteran's pain syndrome examination and review of 
the records suggested a syndrome consistent with 
fibromyalgia.  It was noted that the fibromyalgia was all 
pervasive in the veteran's life, and had basically lead to 
substantial and ongoing disability.

On March 1999 VA mental disorders examination, the veteran 
stated that his mood had been irritable since 1980, when his 
pain symptoms of fibromyalgia and panic attacks first 
appeared.  He also stated he had chronic suicidal ideation 
and had had several suicide attempts, the first one being at 
age 4 when he drank kerosene.  At the age of 10, he planned 
to kill himself with a steak knife.  He had had approximately 
five suicide attempts since that time.  He stated that he had 
flashbacks of childhood abuse, nightmares of childhood abuse, 
and found that he was easily startled by noises.  He remarked 
that he was subjected to daily physical abuse by his father 
and his mother throughout most of his life.  In the 
assessment portion of the examination the examiner indicated 
that it appeared that the veteran's physical and psychiatric 
symptoms coincided with realization that he was becoming 
somewhat like his father.  Since 1980 he had marked 
disability both physical and psychiatric and had gradual 
exacerbation of the psychiatric symptoms since then.  The 
examiner thought that the veteran would meet the criteria for 
PTSD secondary to childhood abuse.  Depression seemed to be 
his primary symptom.  The examiner felt that the veteran's 
physical symptoms were related to his psychological 
disabilities.  Axis I diagnoses included major depressive 
disorder, polysubstance dependence currently in remission, 
cannabis dependence, alcohol dependence in remission, PTSD 
secondary to childhood abuse, and panic disorder.

A May 1999 Social Security Administration record indicates 
that the veteran's primary diagnosis was fibromyalgia, with 
hepatitis C, carpal tunnel syndrome, PTSD and depression 
listed as secondary diagnoses.

A VA medical record dated in November 2001 reflects that the 
veteran stated that he had become a minister, and had taken a 
course and was now ordained, and had described this as his 
own interpretation of Native American beliefs.  He stated 
that he wanted to start his own church.  He described the 
conversion as giving him a sense of peace and happiness for 
the first time in years.

A January 2002 VA medical record indicates that the veteran 
had a recent normal myelogram.  The assessment was chronic 
pain syndrome probably strongly related to his psychiatric 
disease.  Neurological examination was normal.

A VA medical record dated in January 2002 notes that after 
receiving a major emotional boost from his spiritual 
conversion, the veteran "crashed" about six weeks prior, with 
major increases in pain, depression, and inability to sleep.

In a letter received in April 2002 a VA physician stated as 
follows:

[The veteran] has been a patient in my 
clinic for the past five years.  He has 
developed a progressive weakness with 
inability to walk, and associated severe 
pain syndrome over the past year.  He is 
now largely confined to a wheelchair.  
The etiology of this condition is not yet 
clear, but may represent a rheumatologic 
disease.  We have encouraged him to 
remain as active as possible, but he 
remains very limited in his capacity to 
perform activities requiring the use of 
his legs."

On July 2002 VA general medical examination it was noted that 
the veteran had not worked in many years secondary to a 
combination of his fibromyalgia, his low back problems, and 
his limited mobility.  He presented in a motorized 
wheelchair, as he was unable to use a regular wheelchair due 
to fibromyalgia related pains in his shoulders, forearms and 
wrists.  Physical examination revealed that he was in obvious 
pain at all times, especially during the physical 
examination, but remained in good spirits overall.  He stated 
that he could feed himself, but occasionally needed help with 
toiletry and hygiene.  Ambulation other than by wheelchair 
was all but impossible now.  He denied seizures or tremors, 
but complained of numbness in the feet and legs as well as 
the left arm.  He indicated that he had pain, muscle aches, 
and weakness and stiffness over his entire body from the 
cervical area posteriorly all the way down to his feet.  The 
muscle weakness was marked, and  his musculoskeletal pain was 
aggravated by exertion.  He treated this pain and discomfort 
with up to eight Percocet a day.  Physical examination 
revealed that he was in chronic, constant pain above and 
below the waist at multiple trigger points.  Muscle strength 
of grip was 3/5 bilaterally; during the pushing and pulling 
back of his extremities, he grimaced numerous times and 
stated that it was quite painful.  The diagnosis was 
fibromyalgia requiring hospital ER visits, the last being two 
weeks prior.

On August 2002 VA mental disorders examination the veteran 
reported that he had a sense of a foreshortened future and 
believed that he was unable to recall certain details of his 
trauma.  He reported that he had difficulty sleeping mostly 
because of his pain disorder and described hyperviligence and 
irritability.  He gave an extensive medical history 
concerning his childhood, and the abuse that he received from 
his father, and his time in the military.  The assessment 
was:  I believe this veteran describes symptoms consistent 
with PTSD as outlined in the DSM-IV TR.  This is consistent 
with a diagnosis given to him by a psychiatrist, Dr. B.  In 
addition, the veteran has also been diagnosed with borderline 
personality disorder and somatoform pain disorder by his 
treating clinicians.  It should be noted that this PTSD 
arises from his childhood abuse and the veteran denies being 
exposed to any trauma while in the military and specifically 
denies any incidents where his life was threatened or in 
danger.  The veteran has a long history of substance abuse 
and reports being abstinent from alcohol.  He does, however, 
smoke marijuana 3 to 4 times a day, and this certainly could 
contribute to his psychiatric symptoms.  The diagnoses were 
PTSD, alcohol dependence, in remission, and substance abuse, 
current.

In September 2002 the RO granted the veteran a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU), effective July 2001.

In April 2004 the veteran was to undergo a VA psychiatric 
examination.  Due to certain circumstances, the examination 
could not be completed.  The examiner did review the records 
and made a note that the veteran's entire claims file had 
been reviewed.  It was noted that throughout his life the 
veteran appeared to have had intermittent depression, which 
appeared to be not associated with his service-connected 
disabilities.  The examiner stated that it was at least as 
likely as not that the veteran's psychiatric disabilities had 
nothing to do with his active military service.  It was noted 
that his diagnoses on Axis II were by definition of pre- 
adulthood origin.  His PTSD was clearly based on his 
childhood abuse.  Further, the examiner stated, his 
depressive disorders clearly had their onset prior to 
military service.  His substance abuse orders were not 
directly related to any event during active military service.  
His panic disorder appeared to have had its onset more 
recently, and thus was unlikely to be related to his active 
duty service which ended in 1985.

In a July 2004 received PTSD stressor letter the veteran 
alleged that a stressor was that his superiors made him see 
his father before he died.  He also indicated that a close 
friend was crushed between two tanks and he held his hand for 
two hours before he passed away.

Hepatitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

An August 1982 service medical record noted that the veteran 
had possible chronic alcoholic hepatitis.  However, a liver 
spleen scan later that month was negative for any liver 
abnormality.  In sum, while hepatitis was suspected at one 
point, the veteran's service medical record report no actual 
diagnosis of clinical findings diagnostic of hepatitis, and 
such disability was not noted on his service separation 
examination.

Post-service records do show a diagnosis of hepatitis.  
However, the first medical evidence of such disability was 
many years after the veteran's discharge from service.  
Hepatitis was not found on VA examinations following service 
in the interim (in October 1985 and April 1991), and no 
health professional has suggested that the veteran's 
hepatitis is related to his military.  

In short, hepatitis was not manifested in service, and as 
there is no competent evidence relating such disease to the 
veteran's military service, the preponderance of the evidence 
is against this claim.  Hence, it must be denied.

Psychiatric disorder

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Initially, regarding the diagnosis of PTSD, both private and 
VA records show such diagnosis.  However, neither the private 
nor the VA medical records related such diagnosis to a 
stressor event in service; instead the diagnosis is based on 
non-service related events, i.e., childhood trauma.  While 
the veteran recently reported alleged traumatic events 
(although not in sufficient detail to allow for 
verification), the Board finds that further development to 
identify these alleged stressors (e.g., witnessing and 
assisting a fellow soldier crushed by two tanks) is not 
necessary because there is no diagnosis of PTSD based on such 
stressor events (significantly the veteran did not report 
such history to psychiatric examiners).  As there is no 
diagnosis of PTSD based on a stressor event in service, 
service connection for PTSD is not warranted.

As for psychiatric disability other than PTSD, a review of 
the records reveals that the veteran did not receive 
treatment for or complain of psychiatric problems (other than 
alcohol abuse) during service.  While the report of medical 
history on service separation examination noted he had 
frequent trouble sleeping and depression or excessive worry, 
on clinical evaluation at the time, psychiatric evaluation 
was normal.  No mental health professional has linked the 
veteran's psychiatric disability to service.  (While it may 
be possible to infer from the April 2004 VA examiner's 
somewhat confusing statement "I believe that it at least as 
likely as not that his psychiatric disabilities have nothing 
to do with his active military service"  or to any service-
connected disability" that conversely it is as likely as not 
that they are related to service, the examiner's further 
explanation of rationale for the opinion makes clear that it 
was not the intent for such inference to be made.)  
Significantly, the law specifically prohibits compensation 
for disability due to alcohol abuse (which was manifest in 
service).  See 38 U.S.C.A. § 1110.  Furthermore, there is no 
competent (medical opinion) evidence that suggests that a 
service connected disability caused or aggravated the 
veteran's currently diagnosed psychiatric disabilities, as he 
alleges.  See 38 C.F.R. § 3.310; Allen V. Brown; 7 Vet. App. 
439 (1995).  In fact, the competent evidence of record on 
point is clearly to the contrary.  See April 2004 VA 
examiner's opinion.

In short, a psychiatric disability (other than alcohol abuse) 
was not manifested in service, and there is no competent 
evidence that relates any current compensable psychiatric 
disability to the veteran's active service or to a service 
connected disability.  The preponderance of the evidence is 
against this claim, and it must be denied.

Further considerations for service connection claims

The Board has reviewed the statements the veteran submitted 
in support of the service connection claims.  Although a 
claimant may testify as to symptoms he or she perceives to be 
manifestations of disability, medical diagnosis and nexus are 
medical questions that must be answered by a person with 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran is a layperson, and lacks such 
expertise.

The preponderance of the evidence is against the claims.  
Consequently, the "benefit of the doubt" rule does not apply.


Rating of Fibromyalgia

The March 1999 rating decision on appeal recharacterized a 
service connected disability previously identified as 
neuralgia of the left chest wall, to include painful movement 
of shoulders as fibromyalgia, and increased the rating for 
such disability to 40 percent, effective December 10, 1996.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The current 40 percent rating assigned for fibromyalgia is 
the maximum schedular rating for such disability, and it 
contemplates symptoms that include widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety, or Raynaud's-
like symptoms that are constant, or nearly so, and refractory 
to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  
(Notably, the Board above found (based on competent evidence 
of record) that the veteran's depression and anxiety are not 
related to his fibromyalgia, and did not constitute a service 
connected disability entity.  Otherwise there would be a 
question of pyramiding under 38 C.F.R. § 4.14.  Furthermore, 
such symptoms are not necessary to sustain the 40 percent 
rating in effect.)  

The criteria for the 40 percent rating appear to encompass 
all the symptoms of the veteran's fibromyalgia, to the full 
extent of their severity.  Furthermore, as the 40 percent 
rating is the maximum rating under Code 5025, and as there 
are no other codes potentially applicable to fibromyalgia, an 
increased rating on a schedular basis is not warranted.  In 
situations where the maximum schedular rating is assigned, 
and a greater degree of functional impairment than is 
recognized by such rating is alleged, the question of whether 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321 is warranted is raised by the record.  
Here, that question has been rendered moot by the fact that 
the RO has awarded the veteran TDIU (which takes into account 
interference with employment beyond that recognized by the 
combined schedular rating).  Accordingly, a rating in excess 
of 40 percent for fibromyalgia is not warranted.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for hepatitis C is denied.

A rating in excess of 40 percent for fibromyalgia is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


